Citation Nr: 1004544	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1949 to January 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2009 rating decision of the Oakland, California Department 
of Veterans Affairs (VA) Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence reasonably establishes that the Veteran has 
tinnitus that was incurred in service. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit 
sought is being granted, there is no reason to belabor the 
impact of the VCAA on this matter; any notice defect or duty 
to assist failure is harmless. 

B. Factual Background

The Veteran's DD 214 reflects that the Veteran served in 
combat (he was awarded Purple Heart medals); his service 
records show he sustained a head shrapnel wound injury.  His 
STRs, including his enlistment and separation examination 
reports, are silent for complaints, findings, treatment, or 
diagnosis relating to tinnitus.  

On January 2009 VA examination, the Veteran reported a 
history of noise trauma in the military from artillery and 
from an explosion in close proximity (that caused him 
hearing difficulty for weeks afterwards).  He denied 
postservice occupational noise trauma.  He also reported he 
had constant tinnitus following acoustic trauma in the 
military, describing it as a mild to moderately-loud ringing 
that sounded like crickets.  The examiner noted that "[the 
Veteran] reported bilateral tinnitus following acoustic 
trauma in the military, which is to be expected (emphasis 
added)."  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As the Veteran served in combat, he is entitled to the 
relaxed evidentiary requirements afforded under 38 U.S.C.A. 
§ 1154(b).  He alleges his tinnitus resulted from exposure 
to combat noise trauma during service.  

Tinnitus is a disability capable of lay observation (see 
Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and has 
been diagnosed; it is not in dispute that the Veteran has 
such disability.  His combat decorations establish that he 
was exposed to combat noise trauma in service, and also 
sustained a head shell fragment wound (another known cause 
of tinnitus).  He indicates he noted the onset of tinnitus 
after exposure to combat noise trauma in service, and that 
it has persisted since.  The Board finds to reason to 
question his accounts.  The January 2009 VA examiner noted 
that the report of tinnitus following acoustic trauma in the 
military was "to be expected," establishing that the 
Veteran's accounts off tinnitus are consistent with the 
acoustic trauma he experienced.  All of the requirements for 
establishing service connection are met; service connection 
for tinnitus is warranted.   


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


